                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 KAREEM NISBETT, Individually and on                               DATE FILED:
 behalf of all other persons similarly situated,

                              Plaintiff,
                                                                     21-CV-2042 (RA)
                         v.                                               ORDER
 LUMITY LIFE. INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On May 21, 2021, the Court issued an order stating that—in light of Defendant’s failure to appear

or answer the complaint—if Plaintiff wished to file a motion for default judgment against Defendant he

must do so no more than 21 days later. Dkt. 7. To date, Plaintiff has not done so. If Plaintiff intends

to file a motion for default judgment, he must do so—or submit a letter requesting an extension of time

to do so—no later than July 1, 2021. Failure to comply with this order will result in dismissal of this

action without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41.

SO ORDERED.

Dated:      June 18, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
